Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takami in US20090022992.

Regarding Claim 1 and 7:  Takami teaches a calcined ferrite having a composition of metal elements of Ca, La, Ba, Fe and Co, which is represented by the general formula Ca1-x-yRxBayFe2n-zCoz (See Paragraph 10), wherein R indispensably includes La and x, y, z, and n meet the following criteria:

0.2<x<0.65
0.001<y<0.2
0.03<z<0.65
4<n<7

Based on the ranges taught by Takami the range of 1-x-y may be considered as greater than 0.15 to less than 0.79.  The range of x overlaps the instantly claimed range.  The range of y overlaps the instantly claimed range.  The value for 1-x-y may be greater than the value of y, overlapping the instantly claimed range.  The range of z is of an 

Regarding Claim 2 and 8:  Takami teaches a value of x from 0.2 to 0.65 and a value of y from 0.001 to 0.2.  On this basis, the value of 1-x-y may range from 0.15 to 0.79, establishing an overlapping range.

Regarding Claim 3 and 9:  Takami teaches 0.001<y<0.2, which overlaps the claimed range at the endpoint. 

Regarding Claim 4 and 10:  Takami teaches 0.03<z<0.65, which overlaps the claimed range at the endpoint.

Regarding Claim 5-6 and 11-12:  Takami teaches a range of n from 4 to 7 and a range of z from 0.03 to 0.65.  The range of 2n-z in Takami is from 7.35 to 13.97, forming an overlapping range.

Regarding Claim 13:  Takami teaches that prior to molding, 0.1 to 1.5 mass% of Si may be added as SiO2 and sintered with the body.  The sintered body would further contain this amount of SiO2 (See Paragraph 89).

Regarding Claim 14:  Takami teaches a means for producing the sintered ferrite magnet described above comprising the steps of mixing raw material powders of Ca, R element (La), Co, Fe, and Ba (See Paragraph 79-80).  The component powders are mixed such that the target composition, Ca1-x-yRxBayFe2n-zCoz (See Paragraph 10), is created.  Takami teaches that R indispensably includes La and x, y, z, and n meet the following criteria:

0.2<x<0.65
0.001<y<0.2
0.03<z<0.65
4<n<7

Takami teaches that the powders are calcined at a temperature from 1423-1573K for a period from 0.1 to 3 hours (See Paragraph 80).  The calcined material is then pulverized (See Paragraph 88-92).  The pulverized material is then molded creating a green body (See Paragraph 94-95) and finally sintered (See Paragraph 97).

Regarding Claim 15:  Takami teaches that after the pulverization of the material and before the molding of the material, 0.2 to 1.5 wt% of CaCO3 may be added and 0.1 to 1.5 wt% SiO2 may be added (See Paragraph 89-90).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Matthew E. Hoban/Primary Examiner, Art Unit 1734